Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed October 19, 2021 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final rejection mailed September 23, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neill (US-20170326810), in view of McMahan (U.S. Patent No. 10582793).
Regarding claim 1, Neill teaches:
A method of forming aligned patterns on a mat comprising: 
providing a main die configured to mold a body on a substrate ([0010] and [0045] – [0047]); 
forming the multiple patterns, aligned with the alignment mark, which will be described below, on the body so as to produce a decoration portion aligned with the alignment mark ([0010], [0029], and [0032]; Figs. 1 and 2, #44 and #46); 
forming a plurality of toothed cutting lines on the body aligned with the alignment mark so as to form multiple connection units on which the multiple patterns are formed respectively, thus producing the mat ([0036]; Figs. 1 and 2, #36 and #38); and 
aligning the multiple patterns on the mat so as to provide the decoration portion on the multiple patterns, and such that the multiple coupling parts of a first mat are configured to be connected with another mat, thus producing an expanded mat with the multiple patterns aligned ([0043] – [0044]; Fig. 10). 
While the mat is not configured to be disassembled to multiple coupling parts before being produced, in the absence of a showing of criticality, Neill would be obvious to modify to one of ordinary skill in the art to teach this limitation using a simple rearrangement of steps, since the mat pieces can be taken apart and put back together so there is no reason why doing so in one order would be different than in the opposite order.

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Neill does not teach:
aligning multiple patterns with an alignment mark.
 
However, McMahan, in a similar field of endeavor, a mat and mat making process, teaches:
aligning multiple patterns with an alignment mark (Col. 9, lines 7-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aligning of Neill to incorporate the teachings of McMahan and include an alignment mark to align multiple patterns with. The purpose, as stated by McMahan, being to ensure alignment for subsequent fixturing (Col. 9, lines 7-8).

Regarding claim 2, Neill in view of McMahan teaches the limitations of claim 1, which claim 2 depends on. Neill further teaches:
wherein the decoration portion is formed on the body in any one of a coating manner, a printing manner, and a transfer printing manner ([0049]; Fig. 2, #44 and #46).

Regarding claim 3, Neill in view of McMahan teaches the limitations of claim 1, which claim 3 depends on, but does not teach adhering a film on the decoration portion on top of the mat, however, McMahan further teaches:
wherein a film is matingly adhered on the decoration portion (Col. 3, line 26-36; Col. 4, line 58 – Col. 6, line 38; Fig. 1B, #215). The film is adhered to the top of the mat, which would be on top of the pattern from Neill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat making process of Neill in view of McMahan to further incorporate the teachings of McMahan and include a step of adhering a film to the decoration portion on the mat. The purpose, as stated by 
	
Regarding claim 4, Neill in view of McMahan teaches the limitations of claim 1, which claim 4 depends on. Neill further teaches:
wherein the expanded mat is formed by the multiple patterns or other different patterns which are connected and aligned (Figs. 1 and 10).

Regarding claim 5, Neill in view of McMahan teaches the limitations of claim 1, which claim 5 depends on. Neill further teaches:
wherein the alignment mark line is formed around a peripheral side of the decoration portion ([0036] – [0037]; Fig. 7, #76).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant argues that Neill and McMahan in any combination do not teach the added limitations regarding the use of an alignment mark, however, as is shown in the rejection above, McMahan describes the use of multiple different types of alignment marks in the process of molding the mat in order to keep alignment. Therefore, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748